

115 HR 4398 IH: Safe Emergency Response Act
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4398IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Ms. Barragán (for herself, Ms. Lofgren, Ms. Norton, Mr. Evans, Mr. McGovern, Mrs. Napolitano, Mr. Beyer, Mr. Huffman, Mr. Gutiérrez, Mr. Vargas, Mr. Soto, Mr. Gomez, Mr. Carbajal, and Mr. Kihuen) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to suspend immigration enforcement operations within
			 an area for which the President has declared a major disaster or an
			 emergency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Emergency Response Act. 2.Suspension of less serious immigration enforcement operations in areas affected by major disaster or emergency (a)In generalThe Secretary of Homeland Security shall suspend immigration enforcement operations and initiatives, including immigration enforcement initiatives associated with evacuations or sheltering and the use of checkpoints for immigration enforcement purposes, within an area for which the President has declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (b)State and local responsibilitiesTo the extent State and local officials are otherwise permitted to participate in immigration enforcement, including any lawful detention of individuals who are not citizens of the United States, such participation shall be suspended except in cases specifically identified by the Secretary of Homeland Security, and communicated to the State or locality, that pose an urgent and individualized threat to public safety or national security. With respect to persons in State or local detention during a major disaster or an emergency, the Secretary of Homeland Security should advise and support State and local law enforcement agencies to prioritize the safety needs of their communities and individual detainees.
			